Case 17-36068        Doc 67     Filed 02/14/19     Entered 02/14/19 12:20:06          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-36068
         Mary F Dickens

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/04/2017.

         2) The plan was confirmed on 06/01/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/26/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $16,793.50.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-36068        Doc 67      Filed 02/14/19    Entered 02/14/19 12:20:06                Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $6,142.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                    $6,142.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,460.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $346.09
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,806.09

 Attorney fees paid and disclosed by debtor:                 $540.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 ASSOCIATION CHICAGOLAND         Unsecured      5,141.48            NA              NA            0.00       0.00
 CADLES OF GRASSY MEADOWS II LL Secured              0.00          0.00            0.00           0.00       0.00
 CADLES OF GRASSY MEADOWS II LL Secured         4,063.87       4,063.87        4,063.87        562.54        0.00
 INTERNAL REVENUE SERVICE        Priority      22,923.80     19,434.85        19,434.85           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured     20,080.49     20,080.49        20,080.49           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        2,845.56       2,698.77        2,698.77           0.00       0.00
 NICOR GAS                       Unsecured         313.68        411.65          411.65           0.00       0.00
 OCWEN LOAN SERVICING LLC        Secured        9,321.46       9,308.40        9,308.40      1,290.37        0.00
 OCWEN LOAN SERVICING LLC        Secured             0.00          0.00            0.00           0.00       0.00
 PAYDAY LOAN STORE               Unsecured      1,361.00         788.59          788.59           0.00       0.00
 PROSPECT HEALTHCARE SC          Unsecured         349.00           NA              NA            0.00       0.00
 TMOBILE                         Unsecured         487.00           NA              NA            0.00       0.00
 TCF BANK                        Unsecured      1,000.00            NA              NA            0.00       0.00
 THE DANBURY MINT                Unsecured         126.80           NA              NA            0.00       0.00
 TITLEMAX OF PLAINFIELD #1       Unsecured      2,269.98            NA              NA            0.00       0.00
 ADVOCATE MEDICAL GROUP          Unsecured          23.00           NA              NA            0.00       0.00
 AT&T                            Unsecured      1,187.00            NA              NA            0.00       0.00
 CENTRAL CREDIT/CENTURYLINK      Unsecured         117.00           NA              NA            0.00       0.00
 CU RECOVERY                     Unsecured      3,247.18            NA              NA            0.00       0.00
 MEDICAL ALERT                   Unsecured         275.00           NA              NA            0.00       0.00
 NICOR HOME SOLUTIONS            Unsecured         453.04           NA              NA            0.00       0.00
 OFFICE OF THE SECRETARY OF STAT Unsecured         434.00           NA              NA            0.00       0.00
 PENN CREDIT CORP                Unsecured         245.00           NA              NA            0.00       0.00
 FINANCIAL PLUS CREDIT UNION     Unsecured      1,267.00            NA              NA            0.00       0.00
 DIRECTV                         Unsecured         515.00           NA              NA            0.00       0.00
 U HAUL                          Secured             0.00          0.00            0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-36068     Doc 67    Filed 02/14/19    Entered 02/14/19 12:20:06               Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                           Class   Scheduled      Asserted      Allowed         Paid          Paid
 U HAUL                     Secured           483.00        483.00        483.00        483.00         0.00
 WILL COUNTY COLLECTOR      Unsecured           0.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00               $0.00                  $0.00
       Mortgage Arrearage                          $13,372.27           $1,852.91                  $0.00
       Debt Secured by Vehicle                          $0.00               $0.00                  $0.00
       All Other Secured                              $483.00             $483.00                  $0.00
 TOTAL SECURED:                                    $13,855.27           $2,335.91                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $0.00                 $0.00                $0.00
        Domestic Support Ongoing                        $0.00                 $0.00                $0.00
        All Other Priority                         $19,434.85                 $0.00                $0.00
 TOTAL PRIORITY:                                   $19,434.85                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $23,979.50                 $0.00                $0.00


 Disbursements:

        Expenses of Administration                        $3,806.09
        Disbursements to Creditors                        $2,335.91

 TOTAL DISBURSEMENTS :                                                                     $6,142.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-36068        Doc 67      Filed 02/14/19     Entered 02/14/19 12:20:06            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
